Citation Nr: 1442585	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to May 13, 2010.

2.  Entitlement to a higher initial disability rating for PTSD, evaluated as 70 percent disabling since May 13, 2010.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which awarded service connection for PTSD and assigned a 30 percent disability rating effective October 17, 2007.  An October 2008 rating action increased the assigned initial evaluation for service-connected PTSD to 50 percent also from October 17, 2007.  In January 2011 the RO increased the rating to 70 percent effective May 13, 2010.  

In December 2011 the Board denied the Veteran's claim for an initial disability rating for PTSD in excess of 50 percent prior to May 13, 2010, and in excess of 70 percent thereafter.  The Veteran appealed this decision the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Order the Court vacated the Board's December 2011 decision and remanded the claim to the Board for compliance with instructions contained in the April 2012 Joint Motion for Remand.  The Board again denied the claim in a December 2012 decision, and the Court again remanded the claim in an August 2013 Order.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is productive of symptoms such as depression, irritability, angry outbursts, social and occupational isolation, and anxiety attacks, and results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood throughout the appeal period. 

2.  Manifestations of total occupational and social impairment due to PTSD are not shown as described for a schedular 100 percent rating.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, have been met for the Veteran's PTSD for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating greater than 70 percent for PTSD since May 13, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) and defines VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In this case, preadjudication VCAA notice was provided in a December 2007 letter, which advised the Veteran of what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  A May 2008 letter further advised the Veteran how to establish a higher disability rating, as well as how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for PTSD.  The Court has held in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 38 C.F.R. § 3.159 (b)(3)(i) (2013).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service personnel and treatment records, VA and private treatment records, buddy statements, lay statements, and VA examinations and reports dated December 2007 and May 2010.  The Board finds that the aforementioned VA examinations are adequate to allow proper adjudication of the issue on appeal.  Although the December 2007 VA examiner did not review the claims folder, the Veteran's reported history appears to have been accurately documented in the examination report.  Moreover, the Veteran admittedly had not sought any psychiatric treatment prior to that examination.  The May 2010 VA examiner did review the claims file prior to that examination.  Although the Veteran has asserted that the December 2007 VA examination was cut short or incomplete, he has not suggested that the subsequent May 2010 VA examination is inadequate.  It appears that both VA examiners conducted complete examinations, recorded all findings considered relevant under the applicable laws and regulations, and considered the full documented and/or reported history of the disability on appeal. 

The Board acknowledges that the most recent VA examination of record pertaining to evaluation of the severity of Veteran's service-connected PTSD is dated in May 2010.  The Board notes, however, that the passage of time alone does not trigger the need for a new examination.  See VAOPGCPREC 11-95 (1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) ("Although evidence submitted between the date of the regional office's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.").  Instead, a reexamination is required when "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  38 C.F.R. § 3.327(a) (2013).  This regulation clearly contemplates the submission of "evidence" as the prerequisite for a reexamination and such a reading is consistent with jurisprudence on this issue.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that VA was required to provide a new examination only after the claimant submitted evaluations from his rehabilitation counselor regarding his mental condition). 

Here, although a June 2010 statement from the Veteran reported symptoms such as avoidance of people and events that cause him discomfort and that the slightest aggravation leads him to explode violently or react badly which had cost him several jobs, such symptoms had been reported on prior occasion and are not indicative of a worsening of his symptomatology.  Additionally, although February 2011 correspondence from the Veteran's representative suggests that his PTSD symptomatology warrants a 100 percent disability rating or entitlement to a total disability rating based upon individual unemployability due to PTSD symptomatology, such assertions merely referenced the May 2010 VA examination report and are not indicative of new or worsening symptomatology since that examination.  Moreover, in October 2012, the Veteran and his representative were invited to submit any additional evidence and/or argument in support of this claim; however, the representative indicated that the Veteran did not have any additional information or evidence to submit.  Thus, the Board finds that a new VA examination is not warranted for reevaluation of the disability on appeal prior to adjudication. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

In sum, there is no evidence of any VA error in notifying or assisting the Appellant that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found- a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial disability rating for PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling for the period prior to May 13, 2010, and as 70 percent disabling from May 13, 2010. 

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV).  

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

Turning to the evidence, the Board notes that the Veteran's DD Form 214 shows that he received military decorations and awards, to include a Combat Medical Badge, an Army Commendation Medal with 3 Oak Leaf Clusters, and a Bronze Star with 1 Oak Leaf Cluster, among others. 

In a December 2007 statement, the Veteran indicated that his PTSD symptomatology included nightmares, flashbacks, intrusive memories of those killed or wounded in action, survivors guilt and wondering why he did not or was not able to save the wounded and injured, frequent visions of the faces of those who were wounded or killed in action, and hearing screams of loved ones upon learning of their loved one's injury or death.  Several buddy statements and associated email correspondence with those soldiers detailing their traumatic military experiences are also of record. 

The Veteran underwent an initial VA PTSD examination in December 2007.  The claims file was not available for review; however, his reported traumatic military experiences and current psychological symptoms were noted in detail.  He reported experiencing the following symptoms of PTSD:  nightmares; insomnia, sleeping only 3 hours per night; flashbacks; intrusive memories of those killed or wounded in action; irritability described as easily "blowing up," or losing his temper with screams, rants, and raves; hypervigilance and feeling uneasy in crowded places; feeling very tense most of the time; anxiety attacks 2 to 4 times per month; decreased or little energy, concentration, and drive, which reportedly resulted in his inability to build a more successful career; and seeing shadows out of the corner of his eye.  His reported legal history included traffic violations for "illegal maneuvers" and speeding. 

During the December 2007 examination, it was noted that socially, the Veteran lived with his wife, two of three of his adult children, and one grandchild.  They had reportedly attended 15 to 20 sessions of marriage and family counseling for severe family and marital problems during the last 10 years.  Occupationally, the Veteran worked two full-time jobs, one of which was as a gas station attendant during the graveyard shift, despite allegedly being robbed at gunpoint on two occasions.  This was noted to facilitate his preference for avoiding people.  A mental status examination revealed that the Veteran's mood was depressed and his affect was anxious.  His speech was intelligible, spontaneous, and fluent.  His judgment and impulse control were fair and his insight was limited.  He was casually and cleanly dressed and groomed.  He was cooperative and maintained good eye contact during examination.  He was oriented to person, place, and time, and reality testing was intact.  His thought processes were goal oriented, relevant, and coherent and his remote, recent, and short-term memory appeared intact.  Psychotic thought disorder, including auditory and visual hallucinations, and history, plan, impulses, or attempts pertaining to suicidal ideations were denied. 

The December 2007 examiner diagnosed chronic PTSD, moderate in degree, and assessed a GAF score of 55.  She stated that the Veteran's PTSD symptomatology, particularly irritability, tension, and depression, had made his marriage suffer.  She indicated that he appeared to have little patience with others, particularly his wife and children, and did not seem to accept that their acting out has something to do with his constant irritability, harsh criticalness, and verbal abuse.  In addition, the Veteran reported difficulty mustering the energy and concentration needed to build a more successful career.  As discussed above, the Veteran continued to work in a graveyard shift at a gas station in order to avoid people.  

Numerous buddy statements of record discuss the Veteran's role as a combat medic while in Vietnam, as well as a specific loss for which the Veteran felt responsible.  In May 2008, a Buddy Statement received from WLJ indicated that the shock and pain felt at the time of another soldier's death during service had remained the same ever since.  He stated that the Veteran continues to feel a burden of responsibility for not being able to do more to help him. 

In a September 2008 statement, the Veteran questioned the adequacy of the December 2007 VA examination as previously discussed.  He further stated that he was dressed and groomed appropriately during that examination because it is required of him for purposes of employment, during which, it was expected that he would come into contact with citizens of the borough for which he worked.  He further stated that his facial hair was required to be shaven at all times to assure that a portable air system would fit properly in the event that he had to perform repairs or a rescue in a hazardous environment.  Regarding a VA request for statements from past employers, he indicated that such were unobtainable because both had gone bankrupt since he was reportedly fired.  Specifically, he reported working for Wandley Corporation from 1979 to 1988 where he worked his way up to plant manager but was eventually fired for being too "head strong."  Thereafter, he was employed by a company in a last chance effort to turn the company around, which he did; however, he was reportedly fired because the owner thought that he could run the company himself.  He indicated that his nightmares, need to control others, and inability to tolerate other's stupidity and laziness, are directly related to traumatic events during military service.  The Veteran reported that three to four hours was a good night of sleep for him. 

In his November 2008 substantive appeal, the Veteran asserted that symptoms such as anxiety attacks, thoughts of potential suicide, and difficulty dealing with work and supervisors were understated in the October 2008 rating decision.  He stated that his thoughts of suicide resulted in formulation of potential plans and methods designed to make it appear accidental.  Regarding family relations, he stated that his PTSD symptomatology had resulted in the alienation of his wife, children, and siblings.  His wife reportedly "has not responded" to him in over 7 years, his eldest daughter disowned him 1 year prior, his son visits his wife only when the Appellant works, and his youngest daughter who lives with him responds to him only if he insists.  Regarding occupational functioning, he indicated that depression and difficulty dealing with supervision and policy had resulted in poor work performance and loss of 4 full-time and several part-time jobs over the last 30 years. He stated that his current employment, which included building and grounds maintenance and attending a gas station, both allowed for minimal supervision but were not without problems.  Specifically, the supervisor at his maintenance job complains about his need to follow a set repetitious work schedule "([VA's] term 'ritual')," to be effective.  Additionally, his inability to control his temper and frequent outbursts of rage and threats had reportedly reduced his friends to a few Veterans, alienated his family and co-workers to the point of interfering with his ability to work effectively, and placed his current employment in jeopardy. 

In accordance with the Board's March 2010 remand, the Veteran underwent an additional VA PTSD examination in May 2010 to assess the current nature and severity of his PTSD.  The claims file was reviewed.  The Veteran denied having received past psychological treatment and use of psychotropic medication, reportedly due to his employer's drug testing and policy that employees are not to take mood-altering drugs, whether or not prescribed, that may interfere with their ability to drive.  He complained of the following symptoms of PTSD:  mood swings; increased irritability and anger without provocation; an exaggerated startle response to unexpected movement and sound; hypervigilance and constant awareness of his immediate surroundings; recurring intrusive thoughts and nightmares; difficulty falling and staying asleep with frequent awakenings; significantly decreased interest in activities formerly enjoyed; lack of hobbies or personal interests; feelings of detachment or estrangement; avoidance of interpersonal contact with family; social, and occupational isolation; and becoming easily upset when confronted with stimuli associated with military service. 

During the May 2010 examination, it was noted that socially, the Veteran remained married to his wife of 38 years with whom he shared three adult children in common.  He denied having any emotional connection with her for the last 20 years, however, and acknowledged that she had relationships with other men.  He indicated that they remained married for financial purposes only.  Regarding his relationships with his children, his eldest had reportedly disowned him and contact with the two children who lived with him was extremely limited.  He further reported minimal contact with his surviving siblings.  The Veteran denied hobbies and personal interests, reporting that he worked, slept and avoided interpersonal contact.  The examiner indicated that the Veteran did not engage in productive use of recreational time, and that he avoided social interaction.  The Veteran identified any activity in which he had to deal with people as his most stressful events.

The Veteran reported experiencing sleeping no more than three hours nightly, having difficulty falling to sleep, waking frequently and experiencing bad dreams and nightmares.  He also reported a heightened startle response to unexpected movement and sound.  He was hypervigilant, and did not allow others to stand behind him.  He would sit and position himself so that he could see exits and be aware of his immediate surroundings.  The Veteran reported that he became upset when confronted by stimuli that were associated with his in-country experience in Vietnam.  He reported that researching the causes of the Vietnam War caused significant upset.  He isolated to an extreme.  His occupational isolation was extreme in that he did not come into contact with others.  His social isolation was total.  He was estranged from his own family, having limited contact and avoiding almost all forms of social contact.  The Veteran became irritable and angry without provocation.  He reported that he even ate alone at work to avoid social contact, and displayed significantly blunted and constricted affect.  

Occupationally, it was noted that while the December 2007 VA examiner indicated that the Veteran worked second shift due to his isolative characteristics, she failed to document that his primary occupation at that time was building and grounds maintenance at a wastewater treatment plant and also associated with extreme isolation.  He reportedly did not come into contact with others during his typical day.  It was further noted that prior to his current occupations, he worked as a plant manager for 18 years before being fired.  The examiner stated that the Veteran's inability to work with others and his need for isolation have resulted in employment at a below-level capacity engaging in menial activities for the last 18 years.  At the time of this examination, the Veteran reported continued employment "overnight at a gas station from 4 p.m. to 10 p.m." where he worked alone and indicated that he did not come into contact with others during a typical day.  The examiner opined that the Veteran would be unable to maintain employment if he had to interact with other individuals on a consistent basis.  However, because he worked in relative isolation he was able to maintain his job, although clinically he had lost jobs in the past and was working at a reduced capacity due to his historical inability to work with others.  The Veteran explained that he could not take any psychiatric medications due to drug testing at work and the requirement that no mood-altering medications impact his ability to drive.

On examination, the Veteran appeared alert and cooperative.  He was dressed and groomed appropriately with calm motor activity and normal speech.  His affect was significantly blunted and constricted, and his mood and affect were appropriate to the content of material discussed.  There was no evidence of perceptual impairment or a thought disorder.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were intact.  Despite the Veteran's prior assertion to the contrary, on this occasion, he denied any suicidal or homicidal ideations.  

In summary, the examiner indicated that the Veteran suffered from ongoing and severe symptoms of chronic PTSD marked by severe and significant isolation.  As a consequence of his condition, the Veteran had recurring intrusive thoughts and distressing dreams.  The Veteran relived the event via flashbacks and experienced intense distress upon exposure to cues that reminded him of his experiences.  He avoided thoughts associated with his trauma.  He had significantly decreased interest and participation in formerly enjoyable activities.  He felt detached and estranged from others and exhibited restricted affect.  The Veteran had difficulty falling and staying asleep.  He experienced irritability, hypervigilance, and an exaggerated startle response.  

The examiner diagnosed chronic PTSD, severe in degree, assessed a GAF score of 44.  The Veteran exhibited impaired sleep, isolation, avoidance of recreational and leisure activities, heightened arousal, flashbacks, mood swings, and restricted affect. The examiner opined that the Veteran's PTSD symptomatology results in total social impairment and deficiencies in most areas occupationally, which would make him unable to maintain employment if he had to interact with other individuals on a consistent basis.  This was a consequence of his extreme isolation, impaired sleep, heightened arousal, avoidance of recreational and leisure activities, flashbacks, mood swings, and restricted affect.  His functional impairments included isolation, flashbacks, sleep problems, mood swings, being easily startled, hypervigilance, and restricted affect.  The examiner stated that it is clear that the Veteran works to avoid socialization, his work involves total isolation, and he is unable to tolerate the presence of others.  The examiner indicated that because the Veteran is able to work in relative isolation, he has been able to maintain his current jobs, although clinically, he has lost jobs and he is currently working in a reduced capacity due to his historical inability to work with others. 

In June 2010 the Veteran's representative emphasized that the Veteran had been a medic while in service.  As such, the Board is aware of his heightened competency in describing his symptomatology.  

In June 2010 correspondence, the Veteran indicated that although group and individual treatment for PTSD was to be arranged, he was unsure how it would work out given his work schedule of 70+ hours per week.  Nevertheless, he reported continued symptoms of PTSD such as difficulty sleeping, avoidance of people and events, irritability causing him to "explode violently," and an inability to tolerate stupidity of coworkers and bosses, which had resulted in his loss of several jobs. 

On VA Form 646, dated February 2011, the Veteran and his representative asserted that his PTSD symptomatology warrants a 100 percent evaluation.  The representative asserted that reliance on the fact that the Veteran is currently employed as a basis for the denial of such is misplaced in light of the May 2010 VA examiner's findings pertaining to social and occupational isolation resulting from service-connected PTSD.  The representative stated that although employed, the Veteran was relegated to performing low skilled and menial jobs where he had no contact with other individuals due to PTSD symptomatology, and the May 2010 VA examiner's finding that the Veteran was unable to work in any other capacity, specifically in a position requiring social interaction, demonstrated total occupational impairment.  In the alternative, the representative asserted that the Veteran should be evaluated for total disability due to individual employability due to PTSD.  Specifically, the representative asserted that because the evidence demonstrates that the Veteran is unable to work in his previous capacity as a plant manager and he is now relegated to menial tasks that involve total isolation, he is effectively unemployable and should be evaluated for TDIU.  The Board notes that the Veteran is not unemployed, but rather he has two forms of full time jobs, representing substantially gainful and not marginal employment, so a TDIU is not for application.  

In the April 2012 Joint Motion for Remand, the parties agreed that the Board's reasons and bases in the December 2011 decision were inadequate because it failed to consider or discuss applicable provisions of law.  Specifically it was not apparent from that decision that the Board had considered the applicable case law outlined in Mauerhan v. Principi, whereby the Court explained that symptoms listed in 38 C.F.R. § 4.130, Diagnostic Code 9411, "are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In that decision, the Court emphasized that the Board need not "find the presence of all, most, or even some, of the enumerated symptoms" in order for an appellant to establish entitlement to a particular rating and explained "the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Id. at 443.  Rather, the rating is to be based on "all symptoms of a claimant's condition that affect the level of occupational and social impairment. . ."  Id. 

After considering the totality of the record, the Board finds the evidence supports a 70 percent disability rating throughout the course of this appeal, and no higher for the Veteran's PTSD.  The evidence demonstrates that the Veteran had significant impairment due to such symptoms as anger, depression, difficulty sleeping, hypervigilance, and ritualistic behaviors.  He also competently and credibly reported that he experienced irritability and anxiety attacks.  He reported familial difficulties, particularly marital strain.  He was assessed as having difficulties in occupational and social relationships, and mood.  Finally, he was assigned GAF scores between 44 and 55, with scores indicative of serious symptoms.  Although the Veteran experienced some variation in PTSD symptomatology, his symptoms more nearly approximate those associated with a 70 percent rating.  Though he does not meet all the criteria for a 70 percent rating, his symptomatology reflects many of the criteria.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Appellant's favor and finds that a 70 percent rating for PTSD is appropriate.

Socially, the December 2007 examiner indicated that the Veteran's PTSD symptomatology made his marriage suffer.  Indeed, the Veteran reported "blowing up" with screams, rants, and raves, and the examiner noted that he was verbally abusive to his wife and harshly critical.  The Veteran described symptomatology resulting in alienation from his wife, children and siblings.  The Veteran experienced anxiety attacks 2 to 4 times per month.  The December 2007 VA examination report indicates that impulse control was "fair."  It was noted however, that the Veteran was quick to lose his temper.  Further, outbursts of rage and threats had reduced his friends to a few Veterans.  The record demonstrates that the Veteran's PTSD has resulted in an inability to maintain effective relationships with his family and difficulty adapting to stressful circumstances.

Occupationally, the 2007 VA examination report shows that the Veteran worked in positions that facilitated his preference to avoid people.  Further, the Veteran reported that he had alienated his co-workers to the point of interfering with his ability to work effectively, and placing his employment in jeopardy.  The Veteran was able to successfully maintain two full-time jobs.  He has, however, suggested that both of his jobs are or were in jeopardy due to symptoms of PTSD, and that one of his employers had complained about his need for a set and rigid work schedule, which is evidence of an obsessive ritual that interferes with his routine activities.

In his December 2007 VA examination the Veteran was assigned as having a GAF score of 55.  The Veteran denied experiencing suicidal and/or homicidal ideations at the December 2007 VA examination.  He later indicated, however, that he experienced thoughts of potential suicide resulting in formulation of potential plans and methods designed to make it appear accidental.  

At a May 2010 VA examination the Veteran was assigned a GAF score of 44, reflective of serious symptoms or any serious impairment in social, occupational, or school functioning which is contemplated by the 70 percent disability evaluation currently assigned for this time period on appeal. 

Moreover, the Veteran has not submitted any evidence, subjective or objective, indicating that his PTSD has resulted in any of the kinds or degree of symptoms necessary to warrant an increase to a 100 percent disability evaluation.  Although at his 2007 VA examination the Veteran reported seeing shadows from the corner of his eye, he denied experiencing visual hallucinations.  Indeed, the May 2010 VA examination report demonstrates that the Veteran's communication was normal and his thoughts were of appropriate content without evidence of perceptual impairment or a thought disorder.  Moreover, he explicitly denied experiencing persistent delusions or hallucinations.  The Veteran's personal hygiene was appropriately maintained, his memory was intact, and he was oriented to person, place, and time. 

Although the May 2010 VA examiner did state that the Veteran's symptoms of PTSD are severe in degree, problematic occupationally, and have resulted in employment at a below-level or reduced capacity, the examiner further stated that total social impairment and deficiencies in most areas occupationally would occur if he had to interact with other individuals on a consistent basis, which is not required of him in the course of his current employment.  Indeed, the May 2010 examination report indicates that the Veteran has been able to maintain his current employment working two full-time jobs due to the limited contact and isolation that his current jobs provide.  Further, although the Veteran has indicated that he experienced thoughts of potential suicide, at the May 2010 VA examination he denied suicidal and homicidal ideations, such that it does not appear there is persistent danger of hurting himself or others.  The Veteran has been oriented on examination, and the evidence does not suggest there is related memory loss.  Considering the totality of the evidence, the Board finds that the Veteran's symptoms are not productive and do not have the effect of total occupational and social impairment as envisioned by the regulation.  

In summary, although the Board notes some fluctuations in occupational and social functioning since the grant of service connection, the Board does not see significant deterioration or improvement.  The Board's opinion is that there has not been a significant change in the Veteran's PTSD symptomatology during the appeal period.  The Board finds that the symptomatology more nearly approximates a 70 percent rating for PTSD prior to May 13, 2010, and the 70 percent rating since May 13, 2010 is appropriate.  As such, staged ratings have been considered but will not be applied in this case.  

The preponderance of the evidence of record demonstrates that the Veteran's PTSD symptoms do not, and have not at any time since the October 2007 claim for service connection, reflected total occupational and social impairment as envisioned by the regulation.  Such conclusion is consistent with the GAF scores assigned and the evidence which reflects major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Moreover, the symptomatology described is more consistent with the type and degree of symptoms, and the effects of such symptoms on the Veteran's social and occupational functioning, for a 70 percent rating than with a higher rating.  Accordingly, the Board finds that a 70 percent evaluation for PTSD during the course of the appeal is appropriate.

While the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule (see Mauerhan, 16 Vet. App. at 442 ), the Board has not identified any other aspects of the Veteran's service-connected PTSD that would enable it to conclude that the criteria for a 100 percent rating have been approximated, and the Appellant has pointed to no such pathology as discussed above.

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board acknowledges the representative's assertion that the Veteran should be awarded a 100 percent disability rating for his PTSD, which, as demonstrated above has not been established by the record, and in the alternative, that the Veteran should be awarded TDIU due to PTSD.  However, while the Veteran has asserted, and a VA examiner has affirmed, that the Veteran is underemployed due to his PTSD symptomatology, the Veteran has not submitted any evidence demonstrating, nor has he requested VA assistance in obtaining evidence that he is unemployable due to his PTSD.  To the contrary, the fact that the Veteran has successfully remained employed at two full-time jobs for approximately five consecutive years demonstrates that he is indeed employable.  In addition, while the representative asserts that the Veteran's PTSD has relegated him to employment involving the performance of menial tasks and lesser pay than he was once capable of doing and receiving, such assertion is contemplated by the current ratings already assigned.  There is, therefore no basis for a TDIU claim.

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469, 470 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's PTSD disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be most probative.  

As a final matter, the Board concludes that the medical findings are of greater probative value than the Veteran's and his representative's allegations regarding the severity of his PTSD.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of the 70 percent assigned during the period of the claim for an increased initial rating for PTSD.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  Resolving all reasonable doubt in the Veteran's favor, an initial disability rating of 70 percent from October 17, 2007, but no higher is warranted.  The preponderance of the evidence is against the claim for a rating in excess of 70 percent for PTSD.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a 70 percent rating, but no higher, for PTSD prior to May 13, 2010 is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 70 percent since May 13, 2010 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


